DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(s) as follows:
Regarding Provisional 61242456 (referred to as P456):
Provisional P456 discloses a server, a streamer, a manifest file, multicast, and HTTP GET.  P456 does not provide support for a multicast setup request that comprises a plurality of profiles associated with one or more versions of content; selecting, based on the plurality of profiles, a version of content from the one or more versions of content; generating, based on the version of content, a multicast stream; and sending, to one or more computing devices, the multicast stream.
Regarding Provisional 61242444 (referred to as P444):
Provisional P444 discloses a CDN, a streaming server, multicasting content, HTTP, considering features, and different content resolution.
P444 does not provide support for a multicast setup request that comprises a plurality of profiles associated with one or more versions of content; selecting, based on the plurality of profiles, a version of content from the one or more versions of content; and generating, based on the version of content, a multicast stream.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,5,7-9,11,12,14,17,19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobb (US 20110252082) in view of  Medina (US 20100077440).
Re claim 1:
Cobb discloses receiving, by a (Fig.7 ref. 2 Versions 1…N and Para.[0065]  At block 850, the policy server associates the N versions of the content object with a single network identifier. The network identifier can be, for example, a universal URL (UURL) as described in connection with FIG. 5, or other identifier having a one-to-many relationship to the versions of the content object. When the versions of the content object are ready, at block 860, the policy server may distribute them to locations in the CDN such as origin servers 112 or, in some cases, to various POP locations as shown by arrow (2)); 
selecting, based on the plurality of profiles, a version of content from the one or more versions of content (Para.[0076]  The policy server processes the UURL request and the additional request information received from the CDN edge server and determines a preferred version (C.11) of the content object for delivery to the end user computer); 
generating, based on the version of content, a (Para.[0076]  The CDN edge server responds to the second HTTP request at arrow (6) and delivers the preferred C.11 version of the content object); and 
sending, to one or more computing devices, the (Para.[0076]  The CDN edge server responds to the second HTTP request at arrow (6) and delivers the preferred C.11 version of the content object).
As shown above, Cobb discloses a policy server selecting a version of content.  Cobb does not explicitly disclose a multicast server selecting a version, multicast controller, or a multicast stream.
Medina discloses a multicast server selecting a version, a multicast controller, and a multicast stream (Fig.7 and Para.[0010]  select a media version from one of the main profile version and the one or more lower profile versions for transmission over an internet protocol television system to the viewer based at least in part on the monitoring of the digital terrestrial signal for the undesired condition and Para.[0052]  FIG. 7 depicts an exemplary method 700 operating in portions of one or more of the communication systems 100-400 and Para.[0055]  The service provider can distribute the main profile of the media content to viewers, such as through multicast protocol or other distribution techniques including VoD).
As shown above, Medina discloses a server 130 performing a selection.  Medina also discloses the server 130 can be in the communication system shown in Figures. 1-4.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for an edge server or VOD server to implement the method of server 130 of selecting a version as an obvious variant of the policy server performing the selection.
Cobb and Medina are analogous because they both pertain to content distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb to include an edge or VOD server performing a selection and multicast as taught by Medina in order to distribute media content and use an obvious variant of a server performing a selection (Medina Para.[0001,0052]).
Re claim 2:
Cobb discloses wherein each of the plurality of profiles comprises one or more characteristics associated with each of the one or more versions of the content (Figs.4-6).
Re claim 3:
Cobb discloses wherein the one or more characteristics associated with each of the one or more versions of the content comprises at least one of: a bitrate for the version of the content; an encoding type for the version of the content; a resolution for the version of the content; a compression ratio for the version of the content; or an encryption type for the version of the content (Figs.4-6).
Re claim 5:
Cobb discloses wherein the selecting the version of content from the one or more versions of content comprises: comparing one or more first parameters associated with each one of the plurality of profiles with one or more second parameters; and selecting the version of content based on the one or more first parameters matching the one or more second parameters (Para.[005]  The content request interface receives an HTTP (hyper-text transport protocol) request for the content object using the network identifier and request information relating to capabilities of an end user device. The policy engine determines a preferred version of the content object for distribution to the end user device based on the encoding profiles and the request information. The policy engine also determines a delivery orchestration scheme including a delivery protocol and causes the preferred version to be sent to the end user device in accordance with the delivery orchestration scheme).
Re claim 7:
Cobb discloses requesting the version of content by sending an HTTP GET to a content server (Para.[0076]  The end user device makes a second HTTP request at arrow (5) for content object CA1 using the location header information. The CDN edge server responds to the second HTTP request at arrow (6) and delivers the preferred C.11 version of the content object).
Re claim 8:
As discussed above, Cobb in view of Medina meets the limitations of the parent claim.
Cobb does not explicitly disclose wherein the one or more computing devices comprise one or more gateways.
Medina discloses wherein the one or more computing devices comprise one or more gateways (Fig.1 ref. 104 G and Para.[0015]  The VHS then distributes multimedia broadcast programs via an access network, such as a local area network (LAN), to commercial and/or residential buildings 102 housing a gateway 104, such as a residential gateway or RG).
Cobb and Medina are analogous because they both pertain to content distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb to include a gateway as taught by Medina in order to distribute media content and use an obvious variant of a server performing a selection (Medina Para.[0001,0052]).
Re claim 9:
Cobb discloses wherein the one or more computing devices comprise one or more user devices (Para.[0076]  The end user device makes a second HTTP request at arrow (5) for content object CA1 using the location header information. The CDN edge server responds to the second HTTP request at arrow (6) and delivers the preferred C.11 version of the content object).
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Cobb further discloses one or more processors and memory storing instructions (Fig.2).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claims 2 and 3.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 5.

Claims 4,6,13,15, and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobb in view of Medina as applied to claims 1,11, and 17 above, and further in view of Raciborski (US 20110252100).
Re claim 4:
As discussed above, Cobb in view of Medina teaches the limitations of the parent claim.
Cobb does not explicitly disclose wherein each of the plurality of profiles comprises a location associated with each of the one or more versions of the content.
Raciborski discloses wherein each of the plurality of profiles comprises a location associated with each of the one or more versions of the content (Fig.4 Content Location).
Cobb and Raciborski are analogous because they both pertain to content distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb to include location of the content as taught by Raciborski in order to reliably and efficiently deliver products to consumers (Raciborski Para.[0002]).
Re claim 6:
As discussed above, Cobb in view of Medina teaches the limitations of the parent claim.
Cobb does not explicitly disclose sending, from a content server and based on the selecting, a request for the version of content; and receiving, from the content server, the version of content.
Raciborski discloses sending, from a content server and based on the selecting, a request for the version of content; and receiving, from the content server, the version of content (Fig.10 ref. 1040 Obtaint content from next level of CDN).
Cobb and Raciborski are analogous because they both pertain to content distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb to request and receive from a content server a version of content as taught by Raciborski in order to reliably and efficiently deliver products to consumers (Raciborski Para.[0002]).
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 6.

Claims 10 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobb in view of Medina as applied to claims 1 and 11 above, and further in view of Takahashi (US 20110209025).
Re claim 10:
As discussed above, Cobb in view of Medina teaches the limitations of the parent claim.
Cobb does not explicitly disclose wherein each of the plurality of profiles comprises a location associated with each of the one or more versions of the content.
Takahashi discloses wherein each of the plurality of profiles comprises a location associated with each of the one or more versions of the content (Fig.2 ref. 208 Form second version having second level of forward error correction; ref.210 form second version having a second bitrate; and ref. 214 While streaming first version, stream second version to second multicast address).
Cobb and Takahashi are analogous because they both pertain to content distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobb to include sending a second version on a second multicast stream to second computing devices as taught by Takahashi in order to increase reliability (Takahashi Para.[0002]).
Re claim 16:
Claim 16 is rejected on the same grounds of rejection set forth in claim 10.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471